SANBORN, Circuit Judge
(dissenting). The nature and kind of service rendered and of control and direction exercised by a train dispatcher on a division of a railroad differ in no respect from the nature and kind of service rendered and of control and direction exercised by a conductor of a train between stations (Railroad Co. v. Conroy, 20 Sup. Ct. 85, Adv. S. U. S. 85, 44 L. Ed. —); by the foreman of a gang of laborers, engaged in repairing sections of a railroad, who has power to hire and discharge the hands who compose the gang, and exclusive charge of their direction and management in all matters connected with their employment: (Railroad Co. v. Peterson, 162 U. S. 346, 16 Sup. Ct. 843, 40 L. Ed. 944); of an engineer wlm is regarded as conductor, and has the direction and control of his engine and fireman (Railroad Co. v. Baugh, 149 U. S. 368, 13 Sup. Ct. 914, 37 L. Ed. 772); of a foreman who has the power to hire and discharge men under him, and to direct them when, where, and how to work in the construction of a sewer in a city street (City of Minneapolis v. Lundin, 19 U. S. App. 245, 58 Fed. 525, 7 C. C. A. 344); of a foreman who has the power to hire and discharge the men at work under him, and to control and direct their acts in grading a street in a city (Batch v. Haas, 36 U. S. App. 393, 20 C. C. A. 151, 73 Fed. 974); and of a section foreman who directs and controls the action of the section men who work under his charge (Railway Co. v. Waters, 36 U. S. App. 31, 16 C. C. A. 609, 70 Fed. 28); and as these various superior servants are fellow servants with their subordinates, under the decisions cited, so is a train dispatcher upon a division of a great railroad, in my opinion. There is no difference in the nature of the relation of a train dispatcher of a division of a great railroad to the trainmen, whose movements he directs, and that of the relation of a conductor to the trainmen on his train; of an engineer, who is regaried as conductor, to his fireman; of a section boss to the men of hissing; or of a foreman of a force of laborers, whose action he has the power to direct and control, to the men in his charge. In each case the subordinate servants are required to render implicit obedience to their superior. In each case the superior servant is himself a subordinate, who works under the direction of a superintendent or general manager. In each case the superior servant and his subordinates are “all co-workers to the same end,” regardless of their rank; and in neither case does the superior servant discharge any absolute duty of the master*, or have the entire management of all his business, or of a separate and distinct department of his business. In the last analysis, the proposition that the train dispatcher is not a fellow servant of Ms subordinates rests upon nothing but the superior servant doctrine, — upon nothing but the fact that lie has the right to give directions for the operation of the trains which are moved by his co-workers on the particular division of the railroad *110upon which they all happen to be at work. The train dispatcher of a division of a great railroad is not discharging any absolute duty of the, master. Those duties are to use reasonable care to employ competent servants, to exercise ordinary care to furnish and maintain a reasonably safe railroad and equipment, and perhaps to exercise ordinary care to adopt and promulgate reasonable written or printed rules for the operation of the railroad. The train dispatcher of a division discharges neither of these duties. He does not make rules for the operation of the road. He and the trainmen on his division operate the road in accordance with the rules established by others. He is not charged with the duty of selecting other servants. He does not discharge the master’s duty of using ordinary care to furnish or to maintain a reasonably safe railroad and equipment. He is not engaged in his master’s duty of furnishing and maintaining the railroad and equipment, but in discharging his own duty of assisting his co-workers to operate the railroad and equipment which the master furnishes and maintains upon the particular division to which he is attached. The railroad and equipment constitute the great machine which the master furnishes for his employés to operate. His duty of furnishing and maintaining a safe machine extends only to its construction, preparation, and repair. It stops at the line of operation. The duty of careful and safe operation is the duty of the servants to whom he intrusts that function. The test of liability for an accident here is the nature-of the negligence that caused it. If it was negligence in the construction and repair of the great machine, it was the negligence of the master. If it was negligence in the operation of the railroad, — in the running of its trains,- — it was the negligence of the servant. The fact is unquestioned in this case that the negligence which caused the accident was not in the construction, preparation, or maintenance of the railroad or equipment, but it was the negligence of a servant in the' operation of that equipment. It was not, therefore, the negligence of the master in the discharge of his duty of construction, preparation, or maintenance. Railway Co. v. Needham, 27 U. S. App. 227, 232, 11 C. C. A. 56, 59, 63 Fed. 107, 110, and cases cited. The train dispatcher in this case therefore was not engaged in the discharge of any absolute duty of the master. No^was he intrusted with the entire management and supervision of aWthe business of this railroad company, or with the entire management and supervision of a distinct and separate department of its business. He was nothing but one of the subordinates of the superintendent or manager of the railroad company, engaged with all his co-workers in the operating department of the company in assisting to move its trains. He was under the same obligation and duty to obey the directions of the superintendent or general manager of the operating department of this railroad that the conductors in his division were to obey his orders, and that the firemen and engineers were to obey the directions of their conductors. Thus, it may be seen that the only basis for the conclusion that this train dispatcher was not a fellow servant of the trainmen at work on the same division with him is that he was. superior to them in rank,- and that his service, while it was that of obedience to his superior, the superintendent, or manager, was that .of control and .direction .of; *111tbe trainmen who were moving the trains on the division he was assisting them to operate.
It is true that authorities almost without number can be cited from the decisions of the courts in support of the position that an employé who has the direction and control of those working with or under Mm is the alter ego of his master, and not: the fellow servant of his subordinates, and that the master is liable for his negligence. This is what ⅛ termed the “superior servant: doctrine,” and it has been the favorite theory of many courts, and at one time received the favorable consideration of the supreme court of the United States. Railway Co. v. Ross, 112 U. S. 377, 5 Sup. Ct. 184, 28 L. Ed. 787. The later decisions of that court, however, and of the federal courts that follow its rulings, have utterly repudiated this doctrine, and have firmly established the following rules of law: All who enter the employment of a common master to accomplish a common undertaking are prima, facie fellow servants. Those to whom the master intrusts the entire supervision and control of all his business, or of a distinct: and separate department of a large and diversified business, and those to whom the master intrusts the discharge of his absolute duties of selecting employes, of furnishing a place for them to work and materials for them to work with, and perhaps of making rules for the conduct of his business, are not, while they are discharging these specific duties, the fellow' servants of the other employes of the common master. Rut these servants, when they are discharging other than these specific duties, and other servants at all times, are the fellow servants of all others engaged in the common undertaking for the common master. Neither the fact that one servant is superior in rank or higher in grade than others, nor the fact that the duty of one is to order and di^gct the movements of others, while the duty of. tin; others is to obey“the orders aud directions of their superior, will abrogate or affect their relation of fellow servants, or constitute the superior a vice principal, unless he is intrusted with the entire management of all his master’s business, or of a distinct and separate department of a large and diversified business. Every servant who enters the employment of the common master assumes the risk of the negligence of his co-workers in the common undertaking, whose duty it is to direct his work and to order him when, where, and liow to do it, just as much as lie does that of those servants whose duty it is to work by his side and to obey the orders of the superior servants. Railroad Co. v. Conroy, 20 Sup. Ct. 85, Adv. S. U. S. 85, 44 L. Ed. -; Railroad Co. v. Peterson, 162 U. S. 346, 16 Sup. Ct. 843, 40 L. Ed. 944; Railroad Co. v. Baugh, 149 U. S. 368, 13 Sup. Ct. 914, 37 L. Ed. 772; City of Minneapolis v. Lundin, 19 U. S. App. 215, 7 C. C. A. 344, 58 Fed. 525; Balch v. Haas, 36 U. S. App. 393, 20 C. C. A. 151, 73 Fed. 974; Railway Co. v. Waters, 36 U. S. App. 31, 16 C. C. A. 609, 70 Fed. 28; Millsaps v. Railway Co., 69 Miss. 423, 13 South. 696; Railroad Co. v. Hoover, 79 Md. 253, 29 Atl. 994, 25 L. R. A. 710; Blessing v. Railway Co., 77 Mo. 410; 2 Bailey, Pers. Inj. §§ 2001, 2190; Railroad Co. v. Poirier, 167 U. S. 48, 17 Sup. Ct. 741, 42 L. Ed. 72; Oakes v. Mase, 165 U. S. 363, 17 Sup. Ct. 345, 41 L. Ed. 746; Railroad Co. v. Keegan, 160 U. S. 259, *11216 Sup. Ct. 269, 40 L. Ed. 418; Railroad Co. v. Hambly, 154 U. S. 349, 14 Sup. Ct. 983, 38 L. Ed. 1009; Railroad Co. v. Herbert, 116 U. S. 642, 6 Sup. Ct. 590, 29 L. Ed. 755; Randall v. Railroad Co., 109 U. S. 478, 3 Sup. Ct. 322, 27 L. Ed. 1003; Farwell v. Railroad Co., 4 Metc. (Mass.) 49; Holden v. Railroad Co., 129 Mass. 268; Clifford v. Railroad Co., 141 Mass. 564, 6 N. E. 751; Sherman v. Railroad Co., 17 N. Y. 153; Besel v. Railroad Co., 70 N. Y. 173; De Forest v. Jewett, 88 N. Y. 264; Weger v. Railroad Co., 55 Pa. St. 460; Coal Co. v. Jones, 86 Pa. St. 432.
Under the above rules, which seem to me to be sustained by the foregoing authorities, and to be now firmly established by the later decisions of the supreme court, the train dispatcher in this case, whose duty it was to direct the movement of trains on one of several divisions of this railroad, was, in my opinion, a fellow servant of all his co-workers in the operating department of the plaintiff in error below its superintendent or general manager; and for that reason the railroad company was not liable for his negligence. The deceased assumed the risk of that negligence when he entered the employment of the common master for the purpose of carrying on, in conjunction with this train dispatcher, the common undertaking of operating the railroad of the plaintiff in error. The trial court refused to declare this to be the law, and the court of appeals in the Indian Territory sustained that ruling. For this reason it seems to me that the judgments below should be reversed.
The ruling to which reference has been made is not, in my opinion, the only error in the trial of this case. There were several errors,— notably, the refusal of the trial court to instruct the jury that they should not consider the testimony of Broyles, which was mere hearsay, in assessing the damages. But the fundamental error has already been discussed, and no good purpose would be subserved by prolonging this opinion to consider less important mistakes.